Title: General Orders, 13 August 1777
From: Washington, George
To: 



Head Quarters, near the Cross Roads, August 13th 1777.
Berlin.Hungary. Hanover.


The officers of the day will consider of the necessary guards to be posted in this place, and attend to the order & discipline of the camp, agreeably to the general orders of the 5th of June. The General requests the officers of the day to dine at Head Quarters as usual.
The Brigadiers, or Officers, commanding brigades, are, at orderly time to morrow, to return a list of all the absent officers in their respective corps, to the Adjutant General—In doing this, the name and rank of the officers are to be set forth—how long they have been absent—whether they are upon duty, and what duty—or upon furlough—and the length of time for which the furloughs were given—A strict compliance with this order is expected.
The Quarter Master and Waggon Master General are now to arrange all matters in their respective departments in the best manner possible; and be ready to move on the shortest notice, in whatever route the army shall be called to march.

The board of General officers held the 12th instant to examine the complaints made against Col. John White and other officers of the Georgia Battalion, for inlisting some men out of the Continental army who were already inlisted in other regiments—report—“That upon the fullest enquiry, there dont appear the least imputation against any of his officers, except in the instance of Capt: Lucas; who supposed himself authorised in the matter complained of by a general order from Major General Gates, issued by the Town Major.”
All officers from whose corps it is suspected any men have deserted, & inlisted into Col. White’s battalion, are instantly to make out lists of their names, with proper descriptions of their persons & dress—and deliver them to their brigadier, or officer commanding their brigade, who will immediately send a suitable officer of the brigade to Philadelphia; to examine Col. White’s battalion, agreeable to his request; who will deliver up their deserters, if any shall be found in his corps—these officers will at the same time, apply to the officers commanding the gallies, and other vessels of war, at Philadelphia, and below the city, for leave to search their vessels, for deserters; and they are desired to permit such searches accordingly.
